DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/30/2021 has been entered. Claims 1-18 remain pending in the application. Claims 20-22 are new claims. The applicant’s amendments to the claims and the specification have overcome the 35 U.S.C 112 rejection and the objections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (US Pub No. US20120253181, listed in the IDS) in the view of Takeda et al. (US Pub No. US 20160199025).

Regarding claim 1, Okamura teaches An apparatus for detecting a location of a tool including  a tip of the tool in a volumetric region, said apparatus comprising (See figure 1 and paragraph 25): an image processor adapted to receive from an ultrasound array an ultrasound image data of the volumetric region (Figure 1, see paragraphs 0028 and 0033-0035; “receives the reflected-wave 
However, Okamura fails to explicitly teach a shadowed region of the tool. 
Takeda, in the same field of endeavor, teaches identifying a shadowed region of the tool (paragraph 0075; “the region Q1 below the puncture-needle 3 is a region that is to be in the shade of the puncture-needle 3 (acoustic shadow) where the ultrasound component to be reflected off at the region Q1 is relatively small as compared with that in the region Q0. In the ultrasound diagnosis apparatus U of the embodiment, the puncture-needle 3 is detected by identifying the border of the region Q0 and the region Q1.”)


Regarding claim 2, Okamura teaches The apparatus of claim 1, wherein the instructions, when executed by the image processor, further cause the image processor (paragraph 0147; “computer-readable non-temporary recording medium such as a hard disk, a flexible disk (FD), a Compact Disk Read-Only memory (CD-ROM), a Magneto-Optical (MO) disk, a Digital Versatile Disk (DVD), a flash memory like a Universal Serial Bus (USE) memory and a Secure Digital (SD) card, or the like, so that a computer reads the control program from the non-temporary recording medium and executes the control program.”), 
 - reconstruct a third ultrasound image having a third tool region, 20wherein the third ultrasound image corresponds to a third steering angle of the ultrasound beam being different from the second steering angle (see paragraphs 0054-0055 and 0058-0059; third ultrasound image), - identify a second differential region within the volumetric region based on the relative difference between the third region and either of the first and the second regions (See paragraphs 0095-0097); and  25- correlate the first differential regions with the second differential region, wherein a further determination of the location of the tip of the tool is based on the correlation of the differential regions(See paragraph 0096; the synthesized images includes the location of the needle).

Takeda, in the same field of endeavor, teaches identifying a shadowed region of the tool (paragraph 0075; “the region Q1 below the puncture-needle 3 is a region that is to be in the shade of the puncture-needle 3 (acoustic shadow) where the ultrasound component to be reflected off at the region Q1 is relatively small as compared with that in the region Q0. In the ultrasound diagnosis apparatus U of the embodiment, the puncture-needle 3 is detected by identifying the border of the region Q0 and the region Q1.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okamura to incorporate the teachings of Takeda to provide a shaded region of the tool. Doing so will help determining the position of the needle more easily due to the decrease in brightness in the shadow region that is produced by the needle (paragraph 0113).

Regarding claim 3, Okamura teaches The apparatus of claim 1, wherein the instructions, when executed by the image processor, further cause the image processor (paragraph 0147; “computer-readable non-temporary recording medium such as a hard disk, a flexible disk (FD), a Compact Disk Read-Only memory (CD-ROM), a Magneto-Optical (MO) disk, a Digital Versatile Disk (DVD), a flash memory like a Universal Serial Bus (USE) memory and a Secure Digital (SD) card, or the like, so that a computer reads the control program from the non-temporary recording medium and executes the control program.”) identify the differential region in a subtracted image obtained by subtracting intensities of the respective pixels from the first and the second ultrasound images (See paragraphs 0095-0096; the selecting unite subtracts the first 
However, Okamura fails to explicitly teach a shadowed region of the tool. 
Takeda, in the same field of endeavor, teaches identifying a shadowed region of the tool (paragraph 0075; “the region Q1 below the puncture-needle 3 is a region that is to be in the shade of the puncture-needle 3 (acoustic shadow) where the ultrasound component to be reflected off at the region Q1 is relatively small as compared with that in the region Q0. In the ultrasound diagnosis apparatus U of the embodiment, the puncture-needle 3 is detected by identifying the border of the region Q0 and the region Q1.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okamura to incorporate the teachings of Takeda to provide a shaded region of the tool. Doing so will help determining the position of the needle more easily due to the decrease in brightness in the shadow region that is produced by the needle (paragraph 0113).

Regarding claim 4, Okamura teaches The apparatus of claim 3, wherein the differential region in the subtracted image includes image pixels having intensities values above a threshold intensity value (See paragraphs 0096 and 0099).
However, Okamura fails to explicitly teach a shadowed region of the tool. 
Takeda, in the same field of endeavor, teaches identifying a shadowed region of the tool (paragraph 0075; “the region Q1 below the puncture-needle 3 is a region that is to be in the shade of the puncture-needle 3 (acoustic shadow) where the ultrasound component to be 1 is relatively small as compared with that in the region Q0. In the ultrasound diagnosis apparatus U of the embodiment, the puncture-needle 3 is detected by identifying the border of the region Q0 and the region Q1.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okamura to incorporate the teachings of Takeda to provide a shaded region of the tool. Doing so will help determining the position of the needle more easily due to the decrease in brightness in the shadow region that is produced by the needle (paragraph 0113).

Regarding claim 5, Okamura teaches The apparatus of claim 3, wherein the differential region within the subtracted image includes image pixels having intensities values below a threshold intensity value (See paragraphs 0096 and 0105).
However, Okamura fails to explicitly teach a shadowed region of the tool. 
Takeda, in the same field of endeavor, teaches identifying a shadowed region of the tool (paragraph 0075; “the region Q1 below the puncture-needle 3 is a region that is to be in the shade of the puncture-needle 3 (acoustic shadow) where the ultrasound component to be reflected off at the region Q1 is relatively small as compared with that in the region Q0. In the ultrasound diagnosis apparatus U of the embodiment, the puncture-needle 3 is detected by identifying the border of the region Q0 and the region Q1.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okamura to incorporate the teachings of Takeda to provide a shaded region of the tool. Doing so will help determining the position of 

Regarding claim 6, Okamura teaches The apparatus of claim 2, wherein the received ultrasound 15image data comprise a 3D ultrasound image data of the volumetric region (See paragraph 0038).

Regarding claim 7, Okamura teaches The apparatus of claim 6, wherein the first ultrasound image, the second ultrasound image and the third ultrasound image belong to a plurality of image planes forming a 3D ultrasound image of the volumetric region (See paragraph 0054).

Regarding claim 8, Okamura teaches The apparatus of claim 6, wherein the instructions, when executed by the image processor, further cause the image processor (paragraph 0147; “computer-readable non-temporary recording medium such as a hard disk, a flexible disk (FD), a Compact Disk Read-Only memory (CD-ROM), a Magneto-Optical (MO) disk, a Digital Versatile Disk (DVD), a flash memory like a Universal Serial Bus (USE) memory and a Secure Digital (SD) card, or the like, so that a computer reads the control program from the non-temporary recording medium and executes the control program.”) determine the location of a tool plane section within the 3D ultrasound image data based on the determined location of the tip of the tool (See paragraphs 0050 and 0060-0062), wherein the tool plane section represents a plane 

Regarding claim 9, Okamura teaches The apparatus of claim 8, the instructions, when executed by the image processor, further cause the image processor (paragraph 0147; “computer-readable non-temporary recording medium such as a hard disk, a flexible disk (FD), a Compact Disk Read-Only memory (CD-ROM), a Magneto-Optical (MO) disk, a Digital Versatile Disk (DVD), a flash memory like a Universal Serial Bus (USE) memory and a Secure Digital (SD) card, or the like, so that a computer reads the control program from the non-temporary recording medium and executes the control program.”) reconstruct a short-axis plane including a short-axis of the tool and the determined location of the tip of the tool (See paragraph 0062).

Regarding claim 10, Okamura teaches The apparatus of claim 7, wherein the instructions, when executed by the image processor, further cause the image processor (paragraph 0147; “computer-readable non-temporary recording medium such as a hard disk, a flexible disk (FD), a Compact Disk Read-Only memory (CD-ROM), a Magneto-Optical (MO) disk, a Digital Versatile Disk (DVD), a flash memory like a Universal Serial Bus (USE) memory and a Secure Digital (SD) card, or the like, so that a computer reads the control program from the non-temporary recording medium and executes the control program.”)  identify a plurality of tool regions by detecting dark regions present in the plurality of image planes and determining whether the dark regions correspond to a  of the tool, wherein the first, the second and the third regions belong to the plurality of tool regions (abstract).

Takeda, in the same field of endeavor, teaches identifying a shadowed region of the tool (paragraph 0075; “the region Q1 below the puncture-needle 3 is a region that is to be in the shade of the puncture-needle 3 (acoustic shadow) where the ultrasound component to be reflected off at the region Q1 is relatively small as compared with that in the region Q0. In the ultrasound diagnosis apparatus U of the embodiment, the puncture-needle 3 is detected by identifying the border of the region Q0 and the region Q1.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okamura to incorporate the teachings of Takeda to provide a shaded region of the tool. Doing so will help determining the position of the needle more easily due to the decrease in brightness in the shadow region that is produced by the needle (paragraph 0113).

Regarding claim 11, Okamura teaches The apparatus of claim 2, wherein the ultrasound image data comprise a plurality of 3D ultrasound image frames, and wherein each of the first ultrasound image, the second ultrasound image and the third ultrasound image is reconstructed from a different 3D ultrasound frame from said plurality (See paragraphs  0096 and 0105).

Regarding claim 12, Okamura teaches The apparatus of claim 2, wherein the ultrasound image data comprise a plurality of 2D ultrasound image planes, and wherein each of the first ultrasound image (See figure 2 and paragraph 0048), the second ultrasound image and the third 

Regarding claim 13, Okamura teaches The apparatus of claim 1,  wherein the instructions, when executed by the image processor, further cause the image processor (paragraph 0147; “computer-readable non-temporary recording medium such as a hard disk, a flexible disk (FD), a Compact Disk Read-Only memory (CD-ROM), a Magneto-Optical (MO) disk, a Digital Versatile Disk (DVD), a flash memory like a Universal Serial Bus (USE) memory and a Secure Digital (SD) card, or the like, so that a computer reads the control program from the non-temporary recording medium and executes the control program.”) perform a second tool detection procedure which comprises (See paragraph 0056): detecting the tool based on a representation of the tool in the ultrasound image, preferably using an intensity and/or frequency based algorithm (See paragraph 0056).

Regarding claim 14, Okamura teaches An ultrasound system comprising (See figure 1 and paragraph 0025): and an ultrasound array arranged to steer the ultrasound beam towards the volumetric region and provide the ultrasound image data to the image processing (See figure 1 and paragraphs 0022 and 0033-0034).

Regarding claim 15, Okamura teaches The apparatus of claim 8 further comprising a display for displaying an ultrasound image (See paragraphs 0037 and 0040), wherein the image 

Regarding claim 16, Okamura teaches A method for detecting a tool including a tip of the tool in a volumetric region, 30comprising (See figure 1 and paragraph 25): obtaining an ultrasound image data of the volumetric region (see paragraphs 0033-0035);
reconstructing from the ultrasound image data a first ultrasound image having a first tool region (see paragraphs 0058-0059;  alpha 3), wherein the first ultrasound image corresponds to a first steering angle of an ultrasound beam with respect to a surface of the ultrasound array (see paragraphs 0058-0059;  alpha 3), and a second ultrasound image having a second tool region, wherein the second ultrasound image corresponds to a second steering angle of the ultrasound beam being different from the first steering angle (see paragraphs 0056, 0058, 0085; alpha 4); - and determine based on the differential region the location of the tip of the tool (See paragraphs 0094-0095, 0109; the synthesized images includes the location of the needle).
However, Okamura fails to explicitly teach a shadowed region of the tool. 
Takeda, in the same field of endeavor, teaches identifying a shadowed region of the tool (paragraph 0075; “the region Q1 below the puncture-needle 3 is a region that is to be in the shade of the puncture-needle 3 (acoustic shadow) where the ultrasound component to be reflected off at the region Q1 is relatively small as compared with that in the region Q0. In the ultrasound diagnosis apparatus U of the embodiment, the puncture-needle 3 is detected by identifying the border of the region Q0 and the region Q1.”)


Regarding claim 17, Okamura teaches The method of claim 16, wherein identifying the differential region 10comprises subtracting intensities of the respective pixels from the first and the second ultrasound images thereby obtaining a subtracted image (See paragraphs 0095-0096; the selecting unite subtracts the first image from the second image, which extract the body from the image to leave the needle only, which means that the processor is subtracting pixels intensities too).
However, Okamura fails to explicitly teach a shadowed region of the tool. 
Takeda, in the same field of endeavor, teaches identifying a shadowed region of the tool (paragraph 0075; “the region Q1 below the puncture-needle 3 is a region that is to be in the shade of the puncture-needle 3 (acoustic shadow) where the ultrasound component to be reflected off at the region Q1 is relatively small as compared with that in the region Q0. In the ultrasound diagnosis apparatus U of the embodiment, the puncture-needle 3 is detected by identifying the border of the region Q0 and the region Q1.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okamura to incorporate the teachings of Takeda to provide a shaded region of the tool. Doing so will help determining the position of 

Regarding claim 18, Okamura teaches The method of claim 16, wherein the obtained ultrasound image data of the volumetric region is a 3D ultrasound image (see paragraph 0032); and the method further comprises 15determining a location of a tool plane section within the 3D ultrasound image based on the determined location of the tip of the tool (see paragraphs 0050 and 0060-0062), wherein the tool plane section represents a plane within the 3D image in which the entire length of the tool is present (see paragraphs 0050 and 0060-0062).

Regarding claim 20, Okamura teaches A tangible non-transitory computer readable medium that stores instructions, which when executed by a processor, cause the processor to (paragraph 0147; “computer-readable non-temporary recording medium such as a hard disk, a flexible disk (FD), a Compact Disk Read-Only memory (CD-ROM), a Magneto-Optical (MO) disk, a Digital Versatile Disk (DVD), a flash memory like a Universal Serial Bus (USE) memory and a Secure Digital (SD) card, or the like, so that a computer reads the control program from the non-temporary recording medium and executes the control program.”): PCJP.207510Attorney Docket No. 2017P01987WOUSApplication Serial Number 16/333,884 Response to Office Action Dated April 2, 2021 cause the image processor to reconstruct from the ultrasound image data a first ultrasound image having a first tool region (see paragraphs 0058-0059;  alpha 3), wherein the first ultrasound image corresponds to a first steering angle of an ultrasound beam with respect to a surface of the ultrasound array (see paragraphs 0058-0059;  alpha 3), and a second ultrasound image having a second tool region, wherein the second ultrasound image corresponds to a second steering 
However, Okamura fails to explicitly teach a shadowed region of the tool. 
Takeda, in the same field of endeavor, teaches identifying a shadowed region of the tool (paragraph 0075; “the region Q1 below the puncture-needle 3 is a region that is to be in the shade of the puncture-needle 3 (acoustic shadow) where the ultrasound component to be reflected off at the region Q1 is relatively small as compared with that in the region Q0. In the ultrasound diagnosis apparatus U of the embodiment, the puncture-needle 3 is detected by identifying the border of the region Q0 and the region Q1.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okamura to incorporate the teachings of Takeda to provide a shaded region of the tool. Doing so will help determining the position of the needle more easily due to the decrease in brightness in the shadow region that is produced by the needle (paragraph 0113).

Regarding claim 21, Okamura teaches The tangible non-transitory computer readable medium of claim 20, wherein the instructions, which when executed by the processor, further cause the processor to (paragraph 0147; “computer-readable non-temporary recording medium such as a hard disk, a flexible disk (FD), a Compact Disk Read-Only memory (CD-ROM), a Magneto-Optical (MO) disk, a Digital Versatile Disk (DVD), a flash memory like a Universal : identify the differential region comprises subtracting intensities of the respective pixels from the first and the second ultrasound images thereby obtaining a subtracted image (See paragraphs 0095-0096; the selecting unite subtracts the first image from the second image, which extract the body from the image to leave the  needle only, which means that the processor is subtracting pixels intensities too).
However, Okamura fails to explicitly teach a shadowed region of the tool. 
Takeda, in the same field of endeavor, teaches identifying a shadowed region of the tool (paragraph 0075; “the region Q1 below the puncture-needle 3 is a region that is to be in the shade of the puncture-needle 3 (acoustic shadow) where the ultrasound component to be reflected off at the region Q1 is relatively small as compared with that in the region Q0. In the ultrasound diagnosis apparatus U of the embodiment, the puncture-needle 3 is detected by identifying the border of the region Q0 and the region Q1.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okamura to incorporate the teachings of Takeda to provide a shaded region of the tool. Doing so will help determining the position of the needle more easily due to the decrease in brightness in the shadow region that is produced by the needle (paragraph 0113).

Regarding claim 22, Okamura teaches The tangible non-transitory computer readable medium of claim 20, wherein the obtained ultrasound image data of the volumetric region is a (paragraph 0147; “computer-readable non-temporary recording medium such as a hard disk, a flexible disk (FD), a Compact Disk Read-Only memory (CD-ROM), a Magneto-Optical (MO) disk, a Digital Versatile Disk (DVD), a flash memory like a Universal Serial Bus (USE) memory and a Secure Digital (SD) card, or the like, so that a computer reads the control program from the non-temporary recording medium and executes the control program.”) determine the location of a tool plane section within the 3D ultrasound image data based on the determined location of the tip of the tool (See paragraphs 0050 and 0060-0062), wherein the tool plane section represents a plane within a 3D ultrasound image of the volumetric region, in which the entire 25length of the tool is present (See paragraphs 0050 and 0060-0062).

Response to Arguments
Applicant’s arguments, see Remarks, filed on 06/30/2021, with respect to the objections to the specification have been fully considered and are persuasive.  The objections to the specification has been withdrawn. 
Applicant’s arguments, see Remarks, filed on 06/30/2021, with respect to the 35 USC 112 rejection have been fully considered and are persuasive.  The 35 USC 112 rejection of the claims has been withdrawn. 
Applicant’s arguments with respect to claims 1, 16, and have been considered but are moot because the new ground of rejection.
Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive. The applicant argued that the prior art does not teach a tool, however the prior art teaches a puncture needle which is a tool.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793